DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 This office action addresses pending claims 1 and 4. Claim 1 was amended with arguments in the response filed 3/26/2021, and a declaration was filed 4/6/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2015/0349327).
Regarding claim 1, Hwang discloses a lithium secondary battery including a positive electrode (cathode) including a lithium-metal oxide in which at least one metal has a continuous concentration gradient from the center to the surface of the positive active material ([0011]). The lithium-metal oxide is represented by the formula LixM1aM2bM3cOy where M1, M2, M3 are selected from the group consisting of Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga, and B ([0014]), and provides an example of LiNi-0.8Co0.1Mn0.1O2 (which reads on the formula LiaNixCoyMnzM1-x-y-zO2 where 0.9≤a≤1.3, 0.7≤x<1.0, 0.05≤y≤0.12, 0.0≤z≤0.3, and 0.0≤1-x-y-z≤0.3, where M is one of more elements selected from among B, Ba, Ce, Cr, F, Mg, Al, Cr, V, Ti, Fe, Zr, Zn, Si, Y, Nb, Ga, Sn, Mo, W, P, Sr, Ge, and Cu, when a=1, x=0.8, y=0.1, z=0.1, and 1-x-y-z=0). Because Hwang teaches 0.1 used for Co, Hwang also meets the limitation where the total content of cobalt is 5 to 12 mol%.
In an example, Hwang takes compositional measurement at 7 locations of a positive electrode active material of a 5 μm radius size (thus the diameter of the particle is 10 μm, which is between the claimed 1 μm to 25 μm) where Position 1 is the outermost (a shell) and Position 7 is the innermost (Positions 2-6 read on the claimed core) ([0073], Table 1, Fig 1). In Position 1 (the shell, the nickel content is 77.97% (reads on 60 mol% or more in the shell portion), the 
With regards to the limitation of “wherein the content of cobalt in the entire particle is W, the content of cobalt in the shell portion is 0.2W to 1.0W”, Hwang takes 7 measurements and the outer measurement (Position 1) is considered to be the shell. With a radius of 5 μm, the thickness of the shell is about 0.72 μm and the thickness of the core is about 4.28 μm (5 μm/7 = 0.72 μm shell, and the balance 4.28 μm is the core). That means, the total volume of particle is 523.6 μm3 (4/3*pi*53), the volume of the core is 328.4 μm3 (523.6 – 4/3*pi*4.283), and the volume of the shell is 195.2 μm3 (523.6-328.4); which means the shell volume is approximately 37.3% of the total volume (195.2/523.6*100%). While the concentration of cobalt does vary at the Positions 1-7, the concentration does not vary significantly, and for the purpose of simplified calculation will be treated as uniform (see Table 1). That means, because the outer shell is approximately 37.3% of the total volume of the particle, and the concentration of cobalt is considered uniform for this calculation, the outer shell has approximately 37.3% of the total amount of cobalt in the particle, which reads on the shell having 0.373W which is within the claimed amount of 0.2W to 1.0W.
With regards to the limitation of “wherein a thickness of the shell portion is adjusted within a range of 0.01D to 0.3D relative to the diameter of the entire particle by adjusting the total content of cobalt in the core portion and the shell portion to 5 to 12 mol%”, with a radius of 5 μm, the thickness of the shell is about 0.72 μm and the thickness of the core is about 4.28 μm (5 μm/7 = 0.72 μm shell, and the balance 4.28 μm is the core). That is, the thickness of the shell portion is 0.14D relative to the diameter to the entire particle D. Further, because Hwang 
Regarding claim 4, Hwang discloses all of the claim limitations as set forth above. As seen in Table 1, the cobalt content in Position 1 (the shell portion) is 10.07%, which is different from Positions 2-7 (the core). Therefore, the density of cobalt in the core portion and the density of the cobalt in the shell portion are not equal.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., “A novel concentration-gradient Li[Ni.83Co0.07Mn-0.10]O2 cathode material for high-energy lithium-ion batteries”. J. Mater. Chem., 2011, 21, 10108-10112. Published 2/9/2011.
Regarding claim 1, Sun discloses a cathode material for a lithium-ion battery wherein the cathode material has the overall composition of Li[Ni0.83Co0.07Mn0.10]O2 (which reads on the formula LiaNixCoyMnzM1-x-y-zO2 where 0.9≤a≤1.3, 0.7≤x<1.0, 0.05≤y≤0.12, 0.0≤z≤0.3, and 0.0≤1-x-y-z≤0.3, where M is one of more elements selected from among B, Ba, Ce, Cr, F, Mg, Al, Cr, V, Ti, Fe, Zr, Zn, Si, Y, Nb, Ga, Sn, Mo, W, P, Sr, Ge, and Cu, when a=1, x=0.83, y=0.07, z=0.10, and 1-x-y-z=0; and the total content of cobalt in the core and shell portion is 5 to 12 mol%) (abstract). The composition has a concentration gradient from the core of Li[Ni0.86Co0.05Mn0.09]O2 to the outer surface composition Li[Ni0.68Co0.12Mn0.20]O2 (p. 10110, right column, middle paragraph); therefore having a core portion and a shell portion surrounding the core portion that together form a particle. As seen in Figure 3b (with mark-ups below), the concentration gradient shell begins at about 4 μm and ends at about 5.5 μm; thus the shell is about 1.5 μm, and diameter of the entire particle is 11 μm (5.5 μm*2). 

    PNG
    media_image1.png
    429
    549
    media_image1.png
    Greyscale

As seen in Figure 3b, the shell has a nickel content of 60 mol% or more (because the amount of nickel is never below 60%), a cobalt content of more than 10 mol% (because the core has 5%, and the shell spans from about 7 to about 12%, with the overall composition of 10%, the shell has to have more than 10% cobalt in order to bring the overall composition average up to 10%), and a manganese content less than 20 mol% (because while the end of the shell has 20%, the average of the shell has is less than 20% because it spans from about 12% to about 20%).
With regards to the limitation of “wherein the content of cobalt in the entire particle is W, the content of cobalt in the shell portion is 0.2W to 1.0W”, Sun teaches the overall average composition of cobalt is 0.10 and the core composition of cobalt is 0.05 (p. 10110, right column, middle paragraph). With a radius of 4 μm, the volume of the core is 268 μm3 (4/3*pi*43), and the amount of cobalt is 13.4 units (268*0.05). With a radius of 5.5 μm, the volume of the particle is 697 μm3, and the amount of cobalt is 70 units (697*0.10). That means the core (from 0 to 4 μm) has about 19.1% of cobalt (13.4/70), and the shell (from 4 μm to the end) has about 80.9% of the amount of cobalt. Therefore, the content of cobalt is 0.809W, which reads on the claimed range.
With regards to the limitation of “wherein a thickness of the shell portion is adjusted within a range of 0.01D to 0.3D relative to the diameter of the entire particle by adjusting the total content of cobalt in the core portion and the shell portion to 5 to 12 mol%”, with a radius of 5.5 μm, the thickness of the shell is about 1.5 μm. That is, the thickness of the shell portion is 0.27D relative to the diameter to the entire particle D. Further, because Sun teaches that the total content of cobalt (in the core portion and the shell portion) is 10 mol%, Sun meets the claim limitation.
Regarding claim 4, Sun discloses all of the claim limitations as set forth above. As seen in Figure 3b, the cobalt content in the shell is different from the cobalt content in the core. Therefore, the density of cobalt in the core portion and the density of the cobalt in the shell portion are not equal.

Response to Arguments
Applicant's arguments filed 3/26/2021 and 4/6/2021 have been fully considered but they are not persuasive. 

This is not considered persuasive. The Examiner notes that the amendment caused the change in references and these references are used in 102 rejections, where secondary considerations, such as unexpected results, are irrelevant.
However, in the interest of expediting prosecution, Examiner provides comments regarding the allegations of unexpected results.
With regards to the content of cobalt, Applicant tests two different compositions, Demonstrative Example 1 and Comparative Example A, and has results in Demonstrative Table 1.
D. Example 1 – Co shell portion more than 20%, total Co 5 mol% (Fig 2, 30%?)
Comparative Example A – Co shell portion 10 mol% or less, total Co 5 mol%
While Demonstrative Table 1 appears to have improved results over Comparative Example A, it is not clear from the supplied evidence whether the improvement is either unexpected or whether the improvement stems from something else, and the amount of evidence is not sufficient to establish criticality of the range. For example, Applicant has only stated that for Demonstrative Example 1 that “the content of cobalt in the shell portion was more than 20 mol%” and for Comparative Example A “a cobalt content of 10 mol% or less in the shell portion”. However, Applicant has not stated the exact amounts. Based upon Applicant’s 
Because the amount of cobalt in the shell portions for these examples are unknown, Applicant has not established the criticality of the range (i.e. content of cobalt in the shell portion more than 10 mol%). 
MPEP 716.02(c) states “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. However, Applicant has not established the amount of cobalt in the samples, and has not provided examples near the point Applicant deems critical (i.e. 10 mol%).
In addition, even assuming, arguendo, that Demonstrative Example 1 has the same amount of Co as the example shown in Figure 2 of the instant invention (approximately 30 mol%), that would mean that while Applicant alleges “more than 10 mol%” Co is critical, Applicant has only provided 1 example in the range, and compares it to one example outside that range (which could be zero). That means that there is a range between approximately 0-30 mol% where no example (including the point Applicant claims is critical) is presented. Because there are no examples between 0-30 mol%, including near the critical point, Applicant has not demonstrated criticality of the claimed range.

With regards to the content of manganese, Applicant tests several different compositions, Demonstrative Example 2 and Comparative Examples B1-B3, has compositions of examples B1-B3 in Demonstrative Table 2, and has results in Demonstrative Table 3. 
Demonstrative Example 2 – Mn shell portion less than 20%, total Mn 5 mol%
Comparative Examples B1-B3 – Mn shell 30/15/10, Mn shell 30/30/30
While Demonstrative Table 2 appears to show improved results over Comparative Examples B1-B3, the amount of evidence supplied is not sufficient to establish criticality of the range. For example, Applicant has only stated that for Demonstrative Example 2 that “manganese content of manganese in the shell portion is less than 20 mol%” and only compares to examples with 30 mol% (see Comparative Examples B1-B3). However, Applicant has not stated that the exact amount of manganese in Demonstrative Example 2. Based upon Applicant’s description of this example, Demonstrative Example 2 can have 0 mol% manganese in the shell portion.
Because the amount of manganese in the shell portion of Example 2 is unknown, Applicant has not established the criticality of the range (i.e. content of manganese in the shell portion is less than 20 mol%).
MPEP 716.02(c) states “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. However, Applicant has not established the amount of manganese in the example, and has not provided examples near the point Applicant deems critical (i.e. 20 mol%).
In addition, even assuming, arguendo, that Demonstrative Example 2 has the same amount of Mn as the example shown in Figure 2 of the instant invention (somewhere between 2-10 mol%), that would mean that while Applicant allege “less than 20 mol% Mn” is critical, Applicant has only provided 1 example within the range (somewhere between 2-10 mol%), and 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JACOB BUCHANAN/Examiner, Art Unit 1725                                                                                                                                                                                                        

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725